.“,.   .




           Miss Catherine Lyne Barnhill
           County Attorney, Bee County
           Beeville, Texas

           Dear Miss    Barnhill:              Opinion No. O-6103

                                              Re:     Filing date of an independent
                                                     candidate for sheriff and re-
                                                     lated matters.

                         Your letter of’Jnly 5, 1944, requesting the opinion of
           this department  regarding the questions stated therein is as follows:

                           “I should like to request an opinion as to wheth-
                    er under Articles    3157 et seq an independent candidate
                    for Sheriff in the general election,   can file before the
                     Democratic   Primaries    July 22, or whether said inde-
                    pendent candidate for Sheriff should wait until after the
                     Primary,   and file within 30 days thereafter?     I should
                    like to have the ruling of the department on whether
                    the enclosed application as prepared meets the require-
                    ments of the statute.

                            “G. W. Robinson, Box 183, Port Isabel, Texas,
                    has signified his intention of filing as an independent
                    candidate for Sheriff in the General Election in Bee
                    County.    He is quite anxious to obtain this ruling, as
                    he filed too late to have his name appear on the ballot
                    in theDemocratic     Primary.”

                          Article   3162, Vernon’s   Annotated   Civil Statutes,   prop-
           vides:

                           “Independent candidates for office at a county,
                    city or town election may have their names printed
                    upon the official ballot on application to the County
                    Judge, if for a county office, or to the Mayor, if for
                    a city or town office, such application being in the
                    same form and subject to the same requirements
                    herein prescribed    for applications  to be made to
                    the Secretary   of State in case of State or District
Miss   Catherine     Lyne Barnhill,   page 2




         Independent nominations;    provided, that a petition
         of five per cent of the entire vote cast in such coun-
         ty, city or town at the last general election shall be
          required for such nomination..”

               It will be noted that Article  3162, supra, requires   the
applications  of candidates for a county office to be in the same
form and subject to the same requirements,       prescribed  for appli-
cations to be made to the Secretary     of State in case of Stats or Dis-
trict Independent nominations;    provided, that a petition of five per
cent of the entire vote cast in such county at the last general elec-
tion shall be required for such nomination.

               Article    315,9, Vernon’s Annotated Civil Statutes, per-
taining to non-partisan     and independent candidates for nomination
to State ordistrict    offices provides,  in part, as follows:

                   “***A written application signed by qualified
          voters     addressed   to the Secretary of State and de-
         livered     to him within thirty days after primary e-
         lection     day as follows:




                In answer to your first question, you are respectfully
advised that it is the opinion of this department that the independent
candidate for Sheriff should wait until after the general primary and
file his application with the County Judge within thirty days thereafter,
provided, of course, as heretofore     stated, the petition must be signed
by at least five per cent of the entire vote cast in such county at the
last general election and that every citizen who signs such application
shall be administered    the oath prescribed   by Article  3160, Vernon%
Annotated Civil Statutes.

               Article     3160, Vernon’s   Annotated   Civil Statutes,   reads
as follows:

               “To every citizen who signs such application,
        shall be administred   the following oath, which shall
        be reduced to writing and attached to such applica-
        tion, viz: ‘I know the contents of the foregoing appli-
        cation; I have participated   in no primary election
        which has noz+iinated a candidate for the office for
        which I (here insert the name) desire to be a candi-
        date; I am a qualified voter at the next general elec-
        tion under the Constitution and laws in fbrce, and
                                                                             -.

1..   .


          Miss        Catherine   Lyne Barnhill,   page 3



                       have signed the above application     of my own free
                       will.,’ One certificate of the officer before whom
                       the oath is taken may be so made as to all to whom
                       it was administered.”

                          With reference    to the enclosed application,     it is noted
          that said application pertaining to the oath to be administered          by
          each citizen who signs the application follows substantially          the oath
          prescribed    by Article   3160, supra, however, one word has been omit-
          ted in the oath which is prescribed      by said statutes.     The oath reads,
          in part:   “I participated   in no primary election which has nominated
          ***- and the statute provides “I have participated         in no primary e-
          lection.”   The word “have” is omitted in the application.          We suggest
          that the oath prescribed     by Article  3160 be followed as set out in said
          statute.   Stated differently, ,the oath should be in the same language as
          provided by Article 3160, otherwise, the application complies with the
          statute applicable thereto.

                                                   ,Yours     very truly,

                                                   ATTORNEYGENERALOFTEXAS



                                                   By   /s/    Ardell    Williams
                                                               Ardell    Williams
                                                                        Assistant

          AW :EP:he

          APPROVED           JULY   13, 1944

          /s/    E.    G, Blackburn

          (Acting)       ATTORNEY      GENERAL      OF TEXAS


          APPROVED
          Opinion Committee
          By /s/BWB,  Chairman